Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 1 of 6




      EXHIBIT
                     44
                           A
      Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 2 of 6

                                                                               E-FILED
                                                                               Bexar County, County Clerk
                                                                               Lucy Adams-Clark
                                                                               Accepted Date: 412/2019 8:27 AM
                                                                               Accepted By: Christopher Cavazos
                                 NO. 201_9CV03060                              Is! ChrstophetcaVaos
                                                                                     i  Al
                                                                                     SIJR.




LESLIE RJCIJARDSON                                §   IN THE COUNTY COURT
Plaintiff,                                        §

VA                                                § AT LAW NO. C#I
                                                  §
WALMART STORES TEXAS, LLC                         §
cl/b/a WALMART #01313
Defendant.                                        §    OF BEXAR COUNTY, TEXAS

                             PLAINTIFF'S ORIGINAL PETiTION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Leslie Richardson, hereinafter called Plaintiff,complaining of and about

Walmart Stores Texas, LLC, cl/b/a Walmart #01313, hereinafter called Defendant, and for cause

of action shows unto the Court the following:
                            DISCOVERY CONTROL PLAN LEVEL

       1.     Plaintiff intends that discovery be conducted under Discovery Level 2.

                                    PARTIES AND SERVICE

       2.     Plaintif ,Leslie Richardson, is an Individual whose address is San Antonio, Bexar

County, Texas.

       3.      The last three numbers of Leslie Richardson's driver's license number are 778.

The last three numbers of Leslie Bichardsons social security number are 886.

       4.      Defendant Walmart Stores Texas, LLC, cl/b/a Walmart #01313 may be served

with process by serving the registered agent of said corporation, CT Corporation System, at 1999

Bryan Street, Dallas, Texas 75201. Service of said Defendant as described above can be effected

by personal delivery.
                                  JURISDICTION AND VENUE

        5.       The subject matter in controversy is within the jurisdictional Jimits of this court.




                                                                                             Submit Date: 4/112019 3:15 P
           Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 3 of 6

ci




            6.      Plaintiff seeks:

                    a.      only monetary relief of $100,000 or less, including damages of any kind,

     penalties, costs, expenses, pre-judgrnent interest, and attorney fees.

            7.      This court has jurisdiction over the parties because Defendant is a Texas resident.

             8.     Venue in Bexar County is proper in this cause under Section 15.002(a)(1) of the

     Texas Civil Practice and Remedies Code because all or a substantial part of the events or

     omissions giving rise to this lawsuit occurred in this county.

                                                    FACTS

             9.      On or about April 1, 2017, Leslie Richardson, purchased a bicycle from the

     Defendant and had the Defendant assemble the bicycle for her personal use and while using the

     bicycle for the purpose and in the manner in which it was intended to be used, suddenly and
     without warning, the handle bars gave way and slipped injuring Leslie Richardson, as hereinafter

     described.
                                        LIABILITY OF WALMART

             10.     Defendant Walmart Stores Texas, LLC, d/b/a Wabrart #01313, is liable for harm

      caused to Plaintiff Leslie Richardson, because:

                     A.     Defendant Walmart Stores Texas, LLC, dlbfa Walmart #01313 altered or
              modified the bicycle and Plaintiffs bairn resulted from that alternation or modification.

                     B.     Defendant negligently assembled the bicycle, failing to secure the
              handlebars securely and correctly.

              11.     Plaintiff would show the court that the occurrence made the basis of this suit and

      the resulting injuries and damages set out below were a direct and proximate result of the

      negligence of Defendant Walmart Stores Texas, LLC, dlbla Walmart #01313 in one or more of

      the following respects, or by combination thereof
          Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 4 of 6

I




                 A.        Failure of the handle bars or other systems of said bicycle and its attendant
           equipment

                   B.      Failing to inspect said bicycle and its attendant equipment

           12.     Pleading further, Plaintiff would show the court that the occurrence made the

    basis of this suit and the resulting injuries and damages set out below were a direct and

    proximate result of the negligence of Defendant Walmart Stores Texas, LLC, d/b/a Walmart

    #01313 in one or more of the following respects, or by a combination tbereof.

           •     A.      Failing to inspect the bicycle, its component parts and/or attendant
           equipment for functional defects, specifically including but not limited to the handle bars.

                  B.      Failing to use due care to assemble the bicycle so as to permit its safe
           operation, specifically including but not limited to the safe operation of the bicycle when
           used for the purpose and in the manner intended

            All of which Defendant Walmart Stores Texas, LLC, d/b/a Walmart #01313 knew, or in

    the exercise of ordinary care, should have known.

            13.    In addition, Defendant Walmart Stores Texas, LLC, d/b/a Walmart #01313

    expressly and ixnpliedly warranted to the public generally, that the bicycle was of merchantable

    quality and was safe and fit for the purpose intended when used under ordinary conditions and in

    an ordinary manner. Plaintiff relied upon these express and implied warranties and suffered the

    injuries and damages set forth below as a proximate result of the breach of these warranties.

            14.     Defendant's aforementioned conduct constitutes a careless, negligent, and reckless

     disregard of a duty of care for others,

                                        EXEMPLARY DAMAGES

            15.     Defendant Walmart Stores Texas, LLC, d/b/a Walmart #01313's acts or omissions

     described above, when viewed from the standpoint of Defendant Walmart Stores Texas, LLC,

     d/b/a Walmart #03313 at the time of the act or omission, involved an extreme degree of risk?
           Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 5 of 6

'1



     considering the probability and magnitude of the potential harm to Plaintiff and others.

     Defendant Walmart Stores Texas, LLC, d/b/a Walmart #01313 had actual, subjective awareness

     of the risk involved in the above described acts or omissions, but nevertheless proceeded with

     conscious indifference to the rights, safety, or welfare of Plaintiff and others.

            16.     Based on the facts stated herein, Plaintiff requests exemplary damages be awarded

     to Plaintiff from Defendant Walmart Stores Texas, LLC, d/bla Walmart #01313.

                             DAMAGES FOR PLAINTIFF, LESLIE RiChARDSON

             17.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

     Plaintiff, Leslie Richardson was caused to suffer bodily injuries, and has incurred the following

     • damages:

                    A.      Reasonable medical care and expenses in the past. These expenses were
             incurred by Plaintiff for the necessary care and treatment of the injuries resulting from the
             accident complained of herein and such charges are reasonable and were usual and
             customary charges for such services in Bexar County, Texas;

                    B.     Reasonable and necessary medical care and expenses which will in all
             reasonable probability be incurred in the future;

                        C.      Physical pain and suffering in the past;

                        D.      Physical pain and suffering in the future;

                        E.      Physical impairment in the past;

                      F.     Physical impairment which, in all reasonable probability, will be suffered
              in the future;

                        G.      Loss of earnings in the past;

                        H.      Loss of earning capacity which will, in all probability, be incurred in the
              future;

                        I.      Loss of Eyesight;

                        J.      Mental anguish in the past;
           Case 5:19-cv-00473-OLG Document 1-3 Filed 05/06/19 Page 6 of 6

ii




                    K.      Mental anguish in the future;

                    L.      Fear of future disease or condition; and

                    M.      Cost of medical monitoring and prevention in the future.


                                                  PRAYER

            WHEREFORE, PREMISES CONSIDEBED, Plaintiff) Leslie Richardson, respectfully

     prays that the Defendant be cited to appear and answer herein, and that upon a final hearing of
     the cause, judgment be entered for the Plaintiff against Defendant fbr damages in an amount

     within the jurisdictional limits of the Court; exemplary damages, excluding interest, and as

     allowed by Sec. 41.008, Chapter 41, Texas Civil Practice and Remedies Code; together with pre-

     judgment interest (from the date of injury through the date of judgment) at the maximum rate

     allowed by law; post-judgment interest at the legal rate, costs of court; and such other and further

     relief to which the Plaintiff may be entitled at law or ul equity.
                                                    Respectfully submitted,



                                                    By:   -A4-tr
                                                            Henry plogeway
                                                            Texas Bar No. 16896900
                                                            Email: 1henridgewaylaw.com
                                                            688 SAN PEDRO.AVENUE
                                                            SAN ANTONIO, TX 78216
                                                            Tel. (210) 826-0409
                                                            Fax. (210) 826-1047
                                                            Attorney for Plaintiff
                                                            Leslie Richardson
